CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying Yearly Report On Form 10-K of Curry Gold Corp for the Year Ended November 30, 2010,Soenke Timm, Chief Executive Officer and Chief Financial Officer of Curry Gold Corp hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1.Such Yearly Report on Form 10-K for the year ended November 30, 2010 fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in such Yearly Report on Form 10-K for the year ended November 30, 2010 fairly presents, in all material respects, the financial condition and results of operations of Curry Gold Corp. Dated:March14, 2011 Curry Gold Corp By: /s/ Soenke Timm Chief Executive Officer By: /s/ Soenke Timm Chief Financial Officer
